226 F.3d 558 (7th Cir. 2000)
Cheryl K. McPhaul, Plaintiff-Appellant,v.Board of Commissioners of Madison County,  Indiana, Arleen Horine, in her official and  individual capacity, and Madison County  Board of Health, Defendants-Appellees.
No. 99-1092
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 18, 2000Decided August 16, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 97 C 97--Sarah Evans Barker, Chief Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Bauer, Posner, and Manion, Circuit Judges.
Manion, Circuit Judge.


1
Cheryl McPhaul sued her  former employer, the Madison County Board of  Commissioners, alleging that the County failed to  accommodate her disability in violation of the  Americans with Disabilities Act (ADA). She also  brought an individual capacity suit, under 42  U.S.C. sec. 1983, against her former supervisor,  Arleen Horine, alleging that Horine discriminated  against her because of her race, in violation of  the Equal Protection Clause of the Fourteenth  Amendment. The defendants moved for summary  judgment. The district court granted the motion,  concluding that McPhaul failed to establish a  prima facie case for her ADA and section 1983  claims. McPhaul appeals, and we affirm.

I.

2
Cheryl McPhaul is a black woman who worked as a  registered nurse for the Women, Infants and  Children (WIC) program in Madison County,  Indiana. WIC is a federally-funded program that  provides health care and nutrition assistance for  pregnant women, infants and children. McPhaul's  supervisor was Arleen Horine, a registered nurse  who coordinates the WIC program in Madison  County.


3
McPhaul began working for WIC as a nurse  nutritionist in April of 1994, where her  responsibilities included counseling WIC clients  about nutrition and certifying them for program  benefits like food supplements. In May 1995,  Horine concluded that McPhaul's performance as a  nutritionist was deficient because she was  writing the same information on the charts of WIC  clients regardless of their varying situations,  including the infants, a practice that Horine  described as "totally inappropriate." Thus,  Horine transferred McPhaul to the position of  intake clerk in May 1995. Intake clerks certify  clients for the WIC program in order to secure  federal funding. They record the heights and  weights of clients so that the nurse  nutritionists can properly advise clients about  their diets. As an intake clerk, McPhaul  continued to receive the same benefits and pay  that she received as a nutritionist.


4
In September 1995, McPhaul received her first  performance evaluation as an intake clerk, in  which Horine rated her performance "Below  Average," the second lowest rating on a scale of  five. Horine's evaluation states that McPhaul was  having "great difficulty in doing her job," that  she was making "gross errors" in charting the heights and weights of clients, and that she was  having trouble remembering shot schedules for  infants and children and how to certify clients.  Although McPhaul was retrained after her initial  evaluation, she fared no better on her second  evaluation in November 1995. According to  Horine's notes, McPhaul's performance was still  "Below Average" because she continued to make  "gross errors" in plotting the heights and  weights of clients, and was still unable to  understand the certification process. In January  1996, Horine completed McPhaul's third (and last)  performance review, in which McPhaul received the  lowest possible rating of "Unsatisfactory."  Horine stated that McPhaul was making "numerous  errors" in the routine tasks of the job, and that  she was still failing to accurately record the  heights, weights, and even the ages of clients.  Horine recommended to the WIC administrator that  McPhaul should be discharged. The administrator  and the Health Officer approved Horine's  recommendation, and McPhaul was terminated on  January 22, 1996.


5
After her termination, McPhaul sued the Board of  Commissioners, alleging that she was disabled and  that the Board failed to accommodate her  disability, in violation of the ADA. She also  sued Horine in her individual capacity, under  section 1983, alleging that Horine discriminated  against her because of her race, thus affecting  the terms and conditions of her employment.  McPhaul also claimed that Horine failed to  protect her from an alleged campaign of racial  harassment by her white co-worker, Marcia Shock.


6
Concerning her ADA action, McPhaul claims that  she had been suffering from fibromyalgia since  February 1995 (before Horine transferred her from  the nutritionist position to the intake clerk  position in May 1995). Fibromyalgia is a disease  that is similar to chronic fatigue syndrome; its  cause is unknown, there is no cure, and the  symptoms are entirely subjective and usually  involve chronic pain and fatigue. McPhaul's  fibromyalgia symptoms included fatigue, insomnia,  shortness of breath and muscle pain, including  sore hands and joints. She claims that her  condition made it difficult for her to  concentrate, bathe, walk, write and work, and  that in September 1995 she requested Horine to  accommodate her alleged disability by allowing  her to arrive at work one hour later or to leave  one hour earlier, or both. According to McPhaul,  her request was denied. Horine claims that  McPhaul never made the request.


7
On January 11, 1996, McPhaul saw Dr. Van Dellen  at the Mayo Clinic. He concluded that it was  "possible" that McPhaul had fibromyalgia, and he  gave her a card that instructed her to  participate in an education program about the  disease. McPhaul allegedly presented the card to  Horine, but Horine asserts that she was never  informed of McPhaul's disease. McPhaul was not  diagnosed with fibromyalgia until February 1,  1996, several days after she was terminated.


8
McPhaul's disparate treatment claim under  section 1983 is based on several allegations that  Horine discriminated against her because of her  race by demoting her to the intake clerk  position, terminating her from that position, and  by treating her differently in regards to other  terms and conditions of her employment. Horine  disputes these allegations.


9
In support of her hostile environment claim  under section 1983, McPhaul alleges that she was  harassed by Shock's discussion of racially  sensitive subjects and her repeated use of the  word "nigger" in McPhaul's presence. McPhaul also  alleges that Horine knew about and tolerated  Shock's conduct, and is thus liable in her  individual capacity. Horine disputes these  allegations as well.


10
The defendants moved for summary judgment,  arguing that McPhaul failed to establish a prima  facie case to support her claim under the ADA, or  to support her disparate treatment and hostile  environment claims under section 1983. The  district court granted the motion, concluding  that McPhaul's ADA claim failed because she did  not present sufficient evidence that she was  disabled; that her disparate treatment claim  failed because she presented no evidence that  Horine was motivated by discriminatory intent;  and that her hostile environment claim failed  because she produced no evidence that her work  environment was objectively hostile, or that  Horine knew or consented to Shock's conduct.


11
"We review the district court's entry of summary  judgment de novo," Miller v. American Family Mut.  Ins. Co., 203 F.3d 997, 1003 (7th Cir. 2000), and  we will view all of the facts and draw all  reasonable inferences in favor of the nonmoving  party. See id. Summary judgment is proper if the  evidence shows that "there is no genuine issue as  to any material fact and that the moving party is  entitled to a judgment as a matter of law." Fed.  R. Civ. P. 56(c). McPhaul cannot merely allege  the existence of a factual dispute to defeat  summary judgment. Skorup v. Modern Door Corp.,  153 F.3d 512, 514 (7th Cir. 1998). She must  supply evidence sufficient to allow a jury to  render a verdict in her favor. Ross v. Indiana  State Teacher's Association, 159 F.3d 1001, 1012  (7th Cir. 1998).

II.
A.  The ADA Claim

12
McPhaul's first argument on appeal is that the  district court erred in concluding that her  reasonable accommodation claim fails because she  was not disabled under the ADA. The ADA  proscribes discrimination "against a qualified  individual with a disability because of the  disability of such individual in regard to job  application procedures, the hiring, advancement,  or discharge of employees, . . . and other terms,  conditions and privileges of employment." 42  U.S.C. sec. 12112(a). The Act also provides that  an employer discriminates against a qualified  individual with a disability by "not making  reasonable accommodations to the known physical  or mental limitations of an otherwise qualified  individual with a disability . . . ." 42 U.S.C.  sec. 12112(b)(5)(A). To establish a prima facie  case for failure to accommodate under the ADA,  McPhaul must show that:(1) she was disabled; (2)  the Board was aware of her disability; and (3)  she was a qualified individual who, with or  without reasonable accommodation, could perform  the essential functions of the employment  position. Feldman v. American Memorial Life Ins.  Co., 196 F.3d 783, 789 (7th Cir. 1999). Although  the district court held that McPhaul failed to  establish that she was disabled, we reserve  opinion on that determination because we find it  dispositive that McPhaul has failed to present  sufficient evidence to show that she was a  "qualified individual" under the ADA. See id.


13
A "qualified individual with a disability" is  "an individual with a disability who, with or  without reasonable accommodation, can perform the  essential functions of the employment position  that such individual holds or desires." 42 U.S.C.  sec. 12111(8). McPhaul has the burden of proof on  this issue, as she must show that she could  perform the essential functions of the  nutritionist and intake clerk jobs either with or  without a reasonable accommodation. Bultemeyer v.  Fort Wayne Community Schools, 100 F.3d 1281, 1284  (7th Cir. 1996); 29 C.F.R. sec. 1630.2(m).


14
The evidence clearly demonstrates that McPhaul  was not able to perform the essential functions  of the nutritionist and intake clerk positions.  Horine concluded that McPhaul's performance as a  nutritionist was deficient because she was  recording the same information on the charts of  all of her patients, regardless of the various  facts each presented, including the infants. For  obvious reasons, Horine described this practice  as "totally inappropriate." McPhaul does not  dispute Horine's conclusion. Moreover, McPhaul  does not dispute Horine's three evaluations that thoroughly documented McPhaul's performance  deficiencies as an intake clerk.1 And McPhaul  presents no medical evidence to show that her  performance deficiencies at either job were due  to her alleged disability of fibromyalgia.


15
McPhaul responds by claiming that she would have  been able to perform the essential functions of  the nutritionist and intake clerk jobs if Horine  accommodated her request to arrive at work one  hour later, or to leave one hour earlier. Aside  from the fact that Horine claims that McPhaul  never requested reduced hours, McPhaul provides  no medical evidence to support her claim that her  requested accommodation would have improved her  performance, as none of her physicians ever  recommended any work restrictions or  accommodations due to her condition.2 All that  McPhaul can present in support of her reasonable  accommodation claim is her own self-serving  testimony, and in this case, that is just not  sufficient for a reasonable jury to find that she  is a qualified individual with a disability under  the ADA. See Slowiak v. Land O'Lakes, Inc., 987  F.2d 1293, 1295 ("Self-serving affidavits without  factual support in the record will not defeat a  motion for summary judgment."). Therefore,  McPhaul's ADA claim fails.

B.  The Section 1983 Claims

16
McPhaul also argues that Horine is personally  liable for discriminating against her because of  her race, in violation of the Equal Protection  Clause of the Fourteenth Amendment and 42 U.S.C.  sec. 1983. According to McPhaul, Horine treated  her differently regarding the terms and  conditions of her employment, and failed to act  to stop Shock's alleged campaign of racial  harassment.


17
To state a prima facie case under the Equal  Protection Clause of the Fourteenth Amendment, a  plaintiff must demonstrate that she:(1) is a  member of a protected class; (2) is otherwise  similarly situated to members of the unprotected  class; (3) suffered an adverse employment action;  (4) was treated differently from members of the  unprotected class; and (5) the defendant acted  with discriminatory intent. Greer v. Amesqua, 212  F.3d 358, 370 (7th Cir. 2000); Jackson v. City of  Columbus, 194 F.3d 737, 751-52 (6th Cir. 1999).  Regarding the fifth element, McPhaul must show  that Horine "acted [or failed to act] with a  nefarious discriminatory purpose," and  discriminated against McPhaul because of her  membership in a definable class (because she is  black). Nabozny v. Podlesny, 92 F.3d 446, 453  (7th Cir. 1996) (internal citations omitted).


18
1.  Disparate treatment.


19
McPhaul first contends that Horine discriminated  against her because of her race by treating her  differently in regards to the terms and  conditions of her employment by:(1) transferring  her to the intake clerk position; (2) terminating  her from that position; (3) neglecting to train  her for the intake clerk position while Shock, a  white intake clerk, received more sufficient  training; (4) denying her request to work reduced  hours while granting Shock's request for the same  accommodation; (5) requiring her to see more  clients than Shock; and (6) prohibiting her from  wearing a nurse's uniform while allowing Shock to  wear one.


20
McPhaul's claims regarding her transfer and  termination clearly fail because she does not  establish the second and fifth elements of a  prima facie case. She does not establish the  second element--that she was otherwise similarly  situated to other nutritionists or intake clerks  who are members of an unprotected class--because  she does not identify any co-worker with a  similar "Below Average" or "Unsatisfactory"  performance rating.3 See O'Connor v. Chicago  Transit Authority, 985 F.2d 1362, 1371 (7th Cir.  1993) ("To make a prima facie case, O'Connor  would have to show that another grossly  insubordinate worker was treated better than  him.") (citation omitted). And because McPhaul  presents no evidence to indicate that Horine's  transfer and termination decisions were motivated  by any reason other than McPhaul's performance  deficiencies (which are undisputed), she clearly  fails to show that Horine's decisions were  motivated by racial animus. Nabozny, 92 F.3d at  453.


21
On her claim about inadequate training, McPhaul  essentially argues that Horine set her up for  failure by neglecting to prepare her for the  intake clerk position while Horine ensured that  Shock was well prepared before she started the  job. Horine disputes McPhaul's claim, and the  record contains no evidence that Shock received  better (or more timely) preparation for the  position. See Slowiak, 987 F.2d at 1295.  Moreover, McPhaul does not dispute Horine's notes  that McPhaul was "retrained fully for the job"  after her first evaluation, but her performance  still deteriorated to the "Unsatisfactory" level.  Because the record discredits McPhaul's argument,  and she presents no evidence that Horine acted  with racial animus, this claim fails.


22
McPhaul's next contention is that Horine  discriminated against her when she allegedly  denied her request to work a reduced schedule,  but granted Shock's request for the same  accommodation. According to McPhaul, Horine's  reason for denying her request was that she  already reduced hours for Shock and could not  grant the same favor to McPhaul.4 But McPhaul's  actual testimony was that Shock's time away from  work "varied," and not that she was regularly  allowed to work a reduced schedule, which  corroborates Horine's testimony that Shock never  requested a reduced schedule, but occasionally  took sick leave and vacation days. McPhaul  presents no evidence to dispute that Shock used  her accrued sick or vacation time when Horine  allowed her to take a portion of a day off. And  the record demonstrates that by January 1996,  McPhaul had used all of her vacation and sick  time. Nevertheless, Horine's decision to allow  Shock to take accrued leave, and not to allow  McPhaul to take leave that had not been accrued,  does not evince that Horine was motivated by a  "nefarious discriminatory purpose," and this  claim fails.5


23
McPhaul also contends that Horine required her  to see more WIC clients than Shock on a daily  basis. In support of her contention, McPhaul  relies solely on her own observations through a  window to Shock's office, and fails to challenge  the scheduling book in the record that  demonstrates that the WIC receptionist  distributed WIC clients equally to McPhaul and  Shock. Thus, McPhaul provides no evidence that  Horine intentionally assigned more clients to  McPhaul, or did so because of her race.


24
McPhaul's last claimed instance of disparate  treatment is that Horine prohibited her from  wearing a nursing uniform while she allowed Shock  to wear one. According to McPhaul, Horine told  her not to wear a uniform because WIC clients  feel more comfortable when WIC staff are dressed  in casual clothes. McPhaul does not indicate that  she requested to wear a uniform, or that she was  ever punished for wearing a uniform, or that she  ever asked why Shock was apparently allowed to  wear a uniform. The uniform was not a factor in  her transfer or her termination, and there is no  evidence that the uniform was an important issue  at WIC. McPhaul just does not show that Horine's  policy on uniforms was an adverse employment  action. See Southard v. Texas Bd. of Criminal  Justice, 114 F.3d 539, 555 (5th Cir. 1997) ("Not  every negative employment decision or event is an  adverse employment action that can give rise to a  discrimination or retaliation cause of action  under section 1983."); see also Silk v. City of  Chicago, 194 F.3d 788, 800 (7th Cir. 1999).  McPhaul also provides no evidence that Horine's  policy was motivated by racial animus.


25
We conclude that McPhaul's claimed instances of  discrimination (considered individually and  collectively) do not constitute sufficient  evidence for a reasonable jury to conclude that  Horine discriminated against her because of her  race. Thus, McPhaul's disparate treatment claim  fails.


26
2.  Hostile environment.


27
McPhaul also contends that Horine is personally  liable for failing to act to stop Shock's alleged  campaign of racial harassment. McPhaul does not  allege any harassment by Horine, but that Shock,  her co-worker, harassed her by making racially  sensitive and derogatory remarks in her presence  while Horine failed to intervene to rectify the  situation.


28
To establish an individual capacity claim under  section 1983 against a supervisory official,  there must be a showing that the official was  directly responsible for the improper conduct,  Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th  Cir. 1983), and "knowingly, willfully, or at  least recklessly caused the alleged deprivation  by [her] action or failure to act." Rascon v.  Hardiman, 803 F.2d 269, 274 (7th Cir. 1986).  However


29
[A] defendant's direct participation in the  deprivation is not required. An official  satisfies the personal responsibility requirement  of section 1983 if she acts or fails to act with  a deliberate or reckless disregard of plaintiff's  constitutional rights, or if the conduct causing  the constitutional deprivation occurs at her  direction or with her knowledge and consent.


30
Id. (quoting Smith v. Rowe, 761 F.2d 360, 369  (7th Cir. 1985)). The plaintiff must also show  that the supervisor acted (or failed to act)  because of the plaintiff's race. See Nabozny, 92  F.3d at 453.


31
To prevail on a hostile environment racial  harassment claim, the plaintiff must also show  that her work environment was both subjectively  and objectively hostile.6 See Adusumilli v.  City of Chicago, 164 F.3d 353, 361 (7th Cir.  1998) (citing Harris v. Forklift Systems, 510  U.S. 17, 21 (1993)).


32
An objectively hostile environment is one that a  reasonable person would find hostile or abusive.  [Harris, 510 U.S. at 21]. In determining whether  a plaintiff has met this standard, courts must  consider all the circumstances, including "the  frequency of the discriminatory conduct; its  severity; whether it was physically threatening  or humiliating; or a mere offensive utterance;  and whether it unreasonably interferes with an  employee's work performance." [Id. at 23].


33
Adusumilli, 164 F.3d at 361. We shall evaluate  McPhaul's claims according to these standards.


34
McPhaul alleges that Shock harassed her by  discussing racially sensitive subjects and by  repeatedly using the racial epithet "nigger" in  McPhaul's presence. Although McPhaul alleges that  Shock's comments occurred on a weekly basis, she  presents three specific instances on appeal. In  the first instance, Shock repeated to McPhaul a  comment (made to Shock by a WIC client) that  Horine looked like "a little nigger lady." The  second instance involved Shock calling McPhaul's  attention to the fact that a client was a dark-  skinned mother who had a lighter-skinned baby.  And lastly, Shock told McPhaul that Shock's  family was once harassed by the Ku Klux Klan.  According to McPhaul, she complained to Horine  about Shock's derogatory and racially insensitive  remarks, and that Horine advised her to "ignore  it." But McPhaul also admitted that Horine later  separated her from Shock by moving her to her own  office. Horine testified that McPhaul never  complained to her about Shock's alleged  harassment, and that she never witnessed Shock  using the word "nigger."


35
We first consider whether Shock's remarks  created an objectively hostile environment for  McPhaul. Shock allegedly used the word "nigger"  when she repeated a comment made by a WIC client  about Horine,7 and thus Shock did not direct  that epithet at McPhaul or anyone else. When such  harassment is directed at someone other than the  plaintiff, the "impact of [such] 'second hand  harassment' is obviously not as great as the  impact of harassment directed at the plaintiff."  Gleason v. Mesirow Financial, Inc., 118 F.3d  1134, 1144 (7th Cir. 1997). Although McPhaul also  alleges that Shock used the word "nigger" on a  weekly basis, she never claims that Shock  directed it at McPhaul or anyone else, which  indicates that Shock tended to repeat the epithet  out of her own immaturity and insensitivity,  rather than racial animus. Moreover, McPhaul  stated twice in her deposition that she  considered Shock's remarks (especially her use of  the word "nigger") to be "offensive," but she  never claimed that they interfered with her work  performance, or were physically threatening or  humiliating. Thus, the "mere utterance of an . .  . epithet which engenders offensive feelings in  an employee" is not sufficient to establish a  hostile working environment. Harris, 510 U.S. at  21 (quoting Meritor Savings Bank, FSB v. Vinson,  477 U.S. 57, 67 (1985)).


36
Shock's comment about the child's skin color was  understandably offensive to McPhaul, but it was  not about McPhaul, and merely demonstrates  Shock's ignorance of the probable consequences of  her careless chatter rather than racial  hostility. And Shock's claim that the Ku Klux  Klan once harassed her family does not implicate  any hostile intent. We conclude, therefore, that  McPhaul fails to present sufficient evidence to  support a reasonable inference that Shock's  remarks created an objectively hostile working  environment. See Adusumilli, 164 F.3d at 361.


37
Moreover, there is insufficient evidence to  indicate that Horine deliberately or recklessly  intended or allowed Shock's alleged conduct, or  that Horine failed to act because she was  motivated by racial animus against McPhaul. The  record does not indicate that Horine intended or  directed any of Shock's comments, as they appear  to have involved Shock's spontaneous (and  inconsiderate) reactions to what she had observed  or heard. And McPhaul admits that Shock's  comments decreased after Horine gave McPhaul her  own office. Therefore, McPhaul presents  insufficient evidence to indicate that Horine was  responsible for Shock's alleged campaign of  harassment, and the hostile environment claim  fails.8


38
We conclude that McPhaul has failed to establish  a prima facie case under the ADA because she is  not a qualified individual with a disability. She  has also failed to establish a prima facie case  under section 1983 because she has not made a  sufficient showing that Horine discriminated  against her because of her race. Accordingly, We  AFFIRM the district court.



Notes:


1
 While McPhaul does not dispute her performance  evaluations directly, she does claim that Horine  failed to sufficiently train her for the intake  clerk position, and required her to see more  clients than other intake clerks. But as we  explain in our analysis of McPhaul's disparate  treatment claim, she fails to present any  evidence to support these allegations, and the  record actually discredits them.


2
 The record does contain, however, a January 17,  1996 note from Dr. Van Dellen of the Mayo Clinic  that simply states that McPhaul "could return to  work January 15, 1996." There is no indication of  any work restrictions or of any need for a work  accommodation.


3
 McPhaul only identifies Marcia Shock, a white  intake clerk, as a member of an unprotected class  who was allegedly treated more favorably by  Horine. But Shock was not similarly situated to  McPhaul because Horine rated Shock's performance  as "Average," which is a superior rating to  McPhaul's "Below Average" and "Unsatisfactory"  ratings. McPhaul does not challenge Horine's  performance evaluations. Also, at the time of her  discharge, McPhaul was paid over $14.00 per hour  while Shock was paid $11.00 per hour.


4
 Horine claims that neither McPhaul nor Shock made  such a request, and thus no such accommodation  was granted at all. We note that even if Horine  did grant Shock's request on a first come, first  served basis, that would be a legitimate business  decision that is beyond our purview. See McCoy v.  WGN Continental Broadcasting Co., 957 F.2d 368,  373 (7th Cir. 1992) (this court does not sit as a  super personnel department to review an  employer's business decisions).


5
 And we have already established that McPhaul  provided no medical evidence to support her  request for a reduced schedule, and thus Horine  had no compelling reason to grant it.


6
 Because section 1983 claims generally follow "the  contours of Title VII claims," we will apply the  same "hostile environment" standard that is  applied in Title VII cases. King v. Board of  Regents of University of Wisconsin System, 898  F.2d 533, 537 (7th Cir. 1990).


7
 Horine is white.


8
 McPhaul also argues that we must consider  Horine's alleged failure to protect her from  Shock's offensive remarks as further evidence of  McPhaul's disparate treatment claim. Because we  conclude that no reasonable jury could find that  Shock's remarks created an objectively hostile  environment, or that Horine was somehow motivated  by racial animus to endorse them, our  consideration of these allegations (individually,  and collectively with the other six alleged  instances of disparate treatment) does not change  our conclusion that McPhaul's disparate treatment  claim fails.